Citation Nr: 1435874	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an abdominal hernia disorder claimed to be due to treatment occurring at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal (VA Form 9) dated in August 2009, Veteran requested to be scheduled for a Travel Board hearing.  In a September 2011 statement, the Veteran indicated he would attend his scheduled hearing; however, there is no indication in the claims file that a hearing was conducted or canceled, or that the Veteran failed to show for a hearing on this issue.  A July 2014 letter from his representative affirmed the Veteran's desire for a Board hearing.  A hearing before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  A remand is necessary to afford the Veteran his requested hearing.  

The Board notes that a letter mailed in July 2014 indicates that the Veterans Law Judge who conducted the November 2004 Board hearing is no longer employed at the Board and the Veteran has the option for an additional hearing.  This letter seems to have been mailed in error.  While the Veteran did have a Board hearing in November 2004, the hearing did not address the issue currently on appeal. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing (or videoconference if he prefers) with a member of the Board in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



